Exhibit 10.6

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (the “Agreement”) is made by and between
Bellerophon Therapeutics, Inc. (the “Company”) and Manesh Naidu (the “Employee”)
(collectively, the “Parties”).

 

WHEREAS, the Employee entered into an Employment Agreement with Ikaria, Inc. on
January 4, 2012, which was later assumed by the Company and was subsequently
amended on March 13, 2015 (the “Employment Agreement”);

 

WHEREAS, the Employee has been employed as the Company’s Chief Business Officer;

 

WHEREAS, the Employee’s employment with the Company will terminate on July 31,
2015;

 

WHEREAS, the Parties wish to resolve amicably the Employee’s separation from the
Company and establish the terms of the Employee’s severance arrangement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

 

1.              Separation Date. The Employee’s effective date of separation
from the Company is July 31, 2015 (the “Separation Date”). Notwithstanding the
Employee’s execution of this Agreement, the Company will pay the Employee for
any portion of the Employee’s annual base salary earned through the Separation
Date that has not yet been paid and any unused vacation time accrued through the
Separation Date.

 

2.              Severance Benefits. Provided the Employee executes this
Agreement on the Separation Date and does not revoke this Agreement, the Company
will provide him with the following severance benefits (the “Severance
Benefits”):

 

a.     Severance Pay. The Company will pay to the Employee $287,405 (an amount

 

--------------------------------------------------------------------------------


 

equivalent to the sum of (a) the Employee’s annual base salary and (b) 17.5% of
the Employee’s annual base salary, which represents the cash portion of
Employee’s annual bonus), less applicable taxes and withholdings. This severance
pay will be paid in twenty-six (26) equal biweekly installments in accordance
with the Company’s normal payroll practices, commencing on the first payroll
date following the Separation Date but in no event shall payment begin earlier
than the eighth (8th) day after the Employee’s execution, timely return and
non-revocation of this Agreement.

 

b.              COBRA Benefits. Should Employee timely elect and be eligible to
continue receiving group medical insurance and dental and vision benefits,
including for the Employee’s spouse and eligible dependents, pursuant to the
“COBRA” law, the Company will, for the shorter of (a) twelve (12) months
following the Separation Date and (b) until the date on which the Employee
becomes eligible for group medical insurance through another employer (the
“Benefits Period”), continue to pay the share of the premium for such medical,
dental and vision coverage that is paid by the Company for active and
similarly-situated employees who receive the same types of coverage. The
remaining balance of any premium costs and all premium costs after the Benefits
Period shall be paid by the Employee on a monthly basis for as long as, and to
the extent that, the Employee remains eligible for COBRA continuation.

 

c.               Equity Vesting. The Company will conditionally accelerate, as
of the Separation Date, the vesting of all unvested options that the Employee
holds in the Company under the Company’s Assumed Ikaria Holdings, Inc. 2007
Stock Option Plan,

 

2

--------------------------------------------------------------------------------


 

Assumed Amended and Restated Ikaria Holdings, Inc. 2010 Long Term Incentive
Plan, 2014 Equity Incentive Plan and 2015 Equity Incentive Plan (each, a “Plan”)
as set forth on Schedule A attached hereto. Such acceleration shall become final
and irrevocable upon the effectiveness of this Agreement; provided, that, if
this Agreement does not become effective, the Employee will forfeit all such
accelerated vesting pursuant to this Section 2(d). The Employee will have twelve
(12) months following the Separation Date to exercise all outstanding stock
options, subject to the terms of the applicable stock option agreement and Plan,
provided that in no event may any option be exercisable later than the original
expiration date of such option. After that date, the Employee’s outstanding
stock options will expire and the Employee will no longer have any rights with
respect to those stock options.

 

3.              Release. In consideration of the Severance Benefits set forth in
Paragraph 2, which the Employee acknowledges he would not otherwise be entitled
to receive, the Employee hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature

 

3

--------------------------------------------------------------------------------


 

which the Employee ever had or now has against any or all of the Released
Parties, including, but not limited to, those claims arising out of the
Employee’s employment with and/or separation from the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., Executive Order 11246, and
Executive Order 11141, all as amended; all claims arising out of the New Jersey
Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the New Jersey
Family Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey
Conscientious Employee Protection Act, N.J. Stat. Ann. § 34:19-1 et seq., and
N.J. Stat. Ann. § 34:11-56.1 et seq. (New Jersey equal pay law), all as amended;
all common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any
non-vested ownership interest in the Company, contractual or otherwise; all
state and federal whistleblower claims to the maximum extent permitted by law;
and any claim or damage arising out of the Employee’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal,

 

4

--------------------------------------------------------------------------------


 

state or local statute or ordinance not expressly referenced above; provided,
however, that (i) nothing in this Agreement prevents the Employee from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that the Employee acknowledges that he may not recover any
monetary benefits in connection with any such claim, charge or proceeding) and
(ii) the release in this Section 3 shall not apply to the Severance Benefits,
the Accrued Obligations, the Employee’s rights with respect to equity awards
held by the Employee or any rights to indemnification the Employee may have
under Section 8 of the Employment Agreement, applicable corporate law, the
certificate of incorporation or bylaws of the Company or as an insured under any
director’s and officer’s liability policy now or previously in force.

 

4.              Continuing Obligations. The Employee acknowledges and reaffirms
his obligation to keep confidential and not to disclose any and all non-public
information concerning the Company and its customers and clients that the
Employee acquired during the course of his employment, including but not limited
to, any non-public information concerning the Company’s business affairs,
business prospects and financial condition. The Employee further acknowledges
and reaffirms his obligations to the Company under Section 6 of the Employment
Agreement, which remain in full force and effect.

 

5.              Return of Company Property. The Employee confirms that on or
prior to the Separation Date, he will return to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets and storage devices), Company identification,
and any other Company property that is in the Employee’s

 

5

--------------------------------------------------------------------------------


 

possession or control and has left intact all electronic Company documents,
including but not limited to those which the Employee developed or helped to
develop during his employment. The Employee further confirms that on or prior to
the Separation Date he will cancel all accounts for his benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or computer accounts.

 

6.              Accrued Obligations. The Company will pay to the Employee, in
the form of a lump-sum payment, to be paid no later than the regularly scheduled
pay period next following the Separation Date, an amount equal the sum of
(1) any portion of the Employee’s annual base salary earned through the
Separation Date that has not yet been paid and (2) any accrued but unpaid
vacation time, in each case subject to applicable taxes and withholding. The
Company shall also provide the Employee with any other benefits (other than
severance benefits) to which the Employee is entitled under the Company’s
benefit plans and arrangements as and when due under such plans and
arrangements. The amounts payable pursuant to this paragraph are referred to as
the “Accrued Obligations.”

 

7.              Business Expenses. The Employee acknowledges that he has been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of his employment and that no other reimbursements are owed to
him.

 

8.              Non-Disparagement. The Executive understands and agrees that, to
the extent permitted by law, he shall not make any false, disparaging,
derogatory or defamatory statements to any person or entity, including, but not
limited to, any media outlet, industry group, financial institution or current
or former employee, board member, consultant, client or customer of the Company,
regarding the Company or any of the other Released Parties,

 

6

--------------------------------------------------------------------------------


 

or regarding the Company’s business affairs, business prospects, or financial
condition. The Company will instruct Officers of the Company and any other
employees with knowledge of this Agreement not to make any false, disparaging or
derogatory statements to any third party regarding Employee.

 

9.              Continued Assistance. The Employee agrees that after the
Separation Date and for so long as the Employee is receiving any severance pay
pursuant to this Agreement, he will provide all reasonable cooperation to the
Company, including but not limited to, assisting the Company in transitioning
his job duties, assisting the Company in defending against and/or prosecuting
any litigation or threatened litigation, and performing any other tasks as
reasonably requested by the Company. Any such cooperation required from the
Employee shall take into account any responsibilities to which the Employee is
subject to a subsequent employer or client.

 

10.       Cooperation. To the extent permitted by law, for so long as the
Employee is receiving any severance pay pursuant to this Agreement, the Employee
agrees to cooperate fully with the Company in the defense or prosecution of any
claims or actions which already have been brought, are currently pending, or
which may be brought in the future against or on behalf of the Company whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator. The Employee’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare its claims or defenses, to prepare for trial or
discovery or an administrative hearing or a mediation or arbitration and to act
as a witness when requested by the Company at reasonable times designated by the
Company. The Employee agrees that he will notify the Company promptly in the
event that he is

 

7

--------------------------------------------------------------------------------


 

served with a subpoena or in the event that he is asked to provide a third party
with information concerning any actual or potential complaint or claim against
the Company.

 

11.       Amendment. This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties
hereto. This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators.

 

12.       Waiver of Rights. No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

13.       Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

14.       Confidentiality. Both parties agree that, to the extent permitted by
law, the contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential and
shall not be disclosed except to the extent required by federal or state law,
regulation or stock market rule or as otherwise agreed to in writing by the
other party; provided, however, that (1) the Company may make any disclosure
contemplated under this Section 13 at any time to the extent required by
applicable law or stock market regulation and (2) the Employee may make any

 

8

--------------------------------------------------------------------------------


 

disclosure to the Employee’s spouse and tax, financial and legal advisors,
provided that such recipients agree to maintain the confidentiality of such
information.

 

15.       Nature of Agreement. The Employee understands and agrees that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

16.       Acknowledgements. The Employee acknowledges that he has been given at
least twenty-one (21) days to consider this Agreement and that the Company is
hereby advising the Employee to consult with an attorney of his own choosing
prior to signing this Agreement. The Employee understands that he may revoke
this Agreement for a period of seven (7) days after he signs this Agreement, and
the Agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period. The Employee understands and agrees that by
entering into this Agreement he is waiving any and all rights or claims he might
have under The Age Discrimination in Employment Act, as amended by The Older
Workers Benefit Protection Act, and that the Employee has received consideration
beyond that to which he was previously entitled. The Employee further
understands and agrees that he will not be entitled to receive the Severance
Benefits if he fails to execute or revokes this Agreement.

 

17.       Voluntary Assent. The Employee affirms that no other promises or
agreements of any kind have been made to or with the Employee by any person or
entity whatsoever to cause him to sign this Agreement, and that he fully
understands the meaning and intent of this Agreement. The Employee states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney. The Employee

 

9

--------------------------------------------------------------------------------


 

further states and represents that he has carefully read this Agreement,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs his name of his own free act.

 

18.       Applicable Law. This Agreement shall be governed by the laws of the
State of New Jersey without regard to conflict of laws provisions. The Employee
hereby irrevocably submits to and acknowledges and recognizes the jurisdiction
of the courts of the State of New Jersey, or if appropriate, a federal court
located in the State of New Jersey (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
or the subject matter hereof.

 

19.       Tax Acknowledgement. In connection with the payments and consideration
provided to the Employee pursuant to this Agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
the Employee shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law. The Employee acknowledges that
he is not relying upon the advice or representation of the Company with respect
to the tax treatment of any of the payments or benefits set forth in Paragraph 2
of this Agreement.

 

20.       Section 409A. The payments under this Agreement are intended to comply
with, or be exempt from, the provisions of Section 409A of the Internal Revenue
Code of 1986 and this Agreement shall be administered and construed accordingly.

 

21.       Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Employee’s severance benefits

 

10

--------------------------------------------------------------------------------


 

and the settlement of claims against the Company and cancels all previous oral
and written negotiations, agreements, commitments and writings in connection
therewith, including the Employment Agreement. Nothing in this Paragraph,
however, shall modify, cancel or supersede the Employee’s obligations set forth
in Section 6 of the Employment Agreement and incorporated into Paragraph 4
above.

 

22.       Recital Paragraphs. The recital paragraphs at the beginning of this
Agreement are incorporated by reference as if fully set forth herein.

 

23.       Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement on the Separation Date.

 

 

BELLEROPHON THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Jonathan M. Peacock

 

Name:

Jonathan M. Peacock

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

MANESH NAIDU

 

 

 

 

 

/s/ Manesh Naidu

 

[Signature Page to Severance and Release Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

List of Company Options held by Employee

 

 

 

 

 

Number of

 

 

 

 

 

Shares Subject

 

Company Plan

 

Grant Date

 

to Options

 

Options that are Fully Vested Prior to Separation Date

 

 

 

 

 

Assumed Ikaria Holdings, Inc. 2007 Stock Option Plan

 

02/12/2014

 

3,991

 

Assumed Amended and Restated Ikaria Holdings, Inc.

 

02/12/2014

 

2,235

 

2010 Long Term Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

Options that will Vest in Full Pursuant to Another Agreement in Connection with
Termination of Employment

 

 

 

 

 

2015 Equity Incentive Plan

 

03/12/2015

 

4,892

 

 

 

 

 

 

 

Options that will Vest in Full Pursuant to this Agreement

 

 

 

 

 

2014 Equity Incentive Plan

 

06/20/2014

 

7,983

 

2015 Equity Incentive Plan

 

02/13/2015

 

1,995

 

Total

 

 

 

21,096

 

 

--------------------------------------------------------------------------------